Citation Nr: 9904169	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  97-29 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death for the purpose of establishing eligibility 
for Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to 
December 1960.  He died in December 1995.  The appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO). 


FINDINGS OF FACT

1. The veteran died as a result of metastatic carcinoma of 
the lung.

2. At the time of death, the veteran was not service 
connected for any disabilities.

3. The appellant filed her claim for Dependency and Indemnity 
Compensation (DIC) benefits in May 1996.

4. No competent medical evidence links the veteran's cause of 
death to the use of tobacco in service or to nicotine 
dependency developed in service.



CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death for the purpose of establishing 
eligibility for DIC benefits is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant believes that the veteran's death was a 
consequence of nicotine dependence which began during his 
period of active service.  A claimant of DIC benefits is 
entitled to service connection for cause of death if a 
service-connected or compensable disability caused, hastened, 
or substantially and materially contributed to the death.  
38 U.S.C.A. § 1310(b) (West 1991).  The death of a veteran 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or contributory cause of death.  
38 C.F.R. § 3.312 (1998).

The threshold question for the Board, however, is whether the 
appellant has presented a well-grounded claim for service 
connection.  A well-grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  See 
38 U.S.C.A. § 5107(a) (West 1991);  Murphy v. Derwinski 1 Vet 
App. 78, 81 (1990).  Service connection may be granted for 
disability incurred in or aggravated during active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  Certain diseases are presumed to have been incurred 
in service if manifested to a degree of ten percent within a 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).   In the 
absence of evidence of a well-grounded claim, there is no 
duty to assist the appellant in developing the facts 
pertinent to her claim, and the claim must be denied.  See 
Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

The veteran died on December [redacted], 1995.  The Certificate 
of Death lists the cause of death as metastatic carcinoma of the 
lung.  At the time of his death, the veteran was not service-
connected for any disorder.  Service medical records do not 
reflect whether the veteran used tobacco, nor do they show 
indications for or treatment of nicotine dependency or 
cancer.

Two lay statements written by former friends of the veteran 
and received by the RO in July 1997, state that the veteran 
did not smoke before service.  At the Travel Board Hearing in 
June 1998, and in previous statements submitted to the RO, 
the appellant expressed her belief that the veteran's tobacco 
use in service had led to a nicotine addiction which caused 
his cancer.  She testified that the veteran had not smoked 
previous to service but that the military provided cigarettes 
and subsequently caused the veteran to smoke two packs of 
cigarettes per day for 36 years.  He was diagnosed with 
cancer in 1995.

A private medical opinion submitted by Kathy Dagg, M.D. in 
August 1997 stated that epidemiologic studies strongly 
suggest that the vast majority of carcinomas that originate 
in the lungs are smoking related, but there are some 
(particularly adenocarcinomas) that occur in non-smokers as 
well.  She related that the veteran had a tumor in the left 
lung and metastatic spread to the skeleton at the time of 
diagnosis.  Biopsies performed in May 1995 revealed a poorly 
differentiated adenocarcinoma.  Shortly before his death, the 
veteran also had a large retroperitoneal mass, a tumor in the 
left adrenal gland, and multiple metastases to the liver.

A precedential opinion by the VA General Counsel clarified 
when entitlement to benefits may be awarded based upon in-
service tobacco use.  This opinion determined that direct 
service connection may be established if  the evidence shows 
injury or disease resulting from tobacco use in service.  
VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993).  The General 
Counsel issued a clarification of this opinion in June 1993 
and stated that the opinion does not hold that service 
connection will be established for a disease related to 
tobacco use if the affected veteran smoked in service.  
Rather, the opinion holds that any disability allegedly 
related to tobacco use which is not diagnosed until after 
service would not preclude establishment of service 
connection.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration. 

With regard to the issue of secondary service connection, a 
precedential opinion by the VA General Counsel was issued to 
clarify when service connection may be granted if the 
disability is secondary to nicotine dependence which arose 
from a veteran's tobacco use during service.  The VA General 
Counsel found that a determination as to whether secondary 
service connection should be established depends upon 
affirmative answers to the following three questions: (1) 
whether nicotine dependence may be considered a disease for 
purposes of the laws governing veterans' benefits (2) whether 
the veteran acquired a dependence on nicotine in service, and 
(3) whether that dependence may be considered the proximate 
cause of disability or death resulting from the use of 
tobacco products by the veteran.  VAOPGCPREC 19-97, 62 Fed. 
Reg. 37,954 (1997).  In a May 1997 memorandum, the Under 
Secretary for Health stated that nicotine dependence may be 
considered a disease for VA compensation purposes.  Moreover, 
the determination as to whether a veteran is dependent on 
nicotine is a medical question.

The Board recognizes that on July 22, 1998, the President 
signed the "Internal Revenue Service Restructuring and 
Reform Act of 1998" into law as Public Law No. 105-206.  
This law prohibits service connection of a death or 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during the veteran's service.  112 Stat. 685, 865-66 
(1998) (to be codified at 38 U.S.C.A. § 1103).  However, this 
new section applies only to claims filed after June 9, 1998.  
As the appellant in the present case filed her claim in May 
1996, the statutory change will not affect the disposition of 
this appeal.

In conclusion, the appellant has failed to provide any 
competent medical evidence relating the veteran's cancer to 
the use of tobacco during service.  Accordingly, service 
connection on a direct basis is not warranted.  As for 
secondary service connection,  there is no medical evidence 
of in-service nicotine dependence, nor is there medical 
evidence of a nexus between claimed in-service nicotine 
dependence and lung cancer.  The private medical opinion 
submitted by the appellant does not establish that the 
veteran's cancer was related to the use of tobacco.  In fact, 
the doctor identifies the veteran's form of cancer as 
occurring in non-smokers.  Furthermore, the veteran was never 
diagnosed with nicotine dependency in the decades following 
service when he continued to smoke.  The Board cannot rely 
solely on the appellant's own testimony because evidence of a 
medical nexus cannot be established by lay testimony.  Brewer 
v. West, No. 95-1280 (U.S. Vet. App. May 29, 1998); Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  Therefore, the record 
fails to show that a service-connected disability caused, 
hastened, or substantially and materially contributed to the 
veteran's death.  There being no competent medical evidence 
linking the veteran's cause of death to his period of active 
service, the appellant's claim must be denied as not well 
grounded.

The appellant has failed to meet her initial burden of 
submitting evidence of a well-grounded claim for service 
connection; therefore, the VA is under no duty to assist her 
in developing the facts pertinent to that claim.  See Epps, 
126 F.2d at 1468.  As the Board is not aware of the existence 
of additional evidence that might well ground the appellant's 
claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).  That notwithstanding, the Board 
views this discussion as sufficient to inform the appellant 
of the elements necessary to well ground her claim, and an 
explanation as to why her current attempt fails.



ORDER

Evidence of a well grounded claim not having been submitted, 
service connection for the cause of the veteran's death for 
the purpose of establishing eligibility for DIC benefits is 
denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals






- 7 -


